DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment does not overcome the prior art of record because it is not clear what limitation is added with the newly amended claim language.  Additionally, it would be obvious to apply Glaunsinger’s teaching of determining an error method to all events, whether intended and unintended, in order to achieve greater accuracy.
Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (US Pub No. 2011/0279676) and Glaunsinger (US pub No. 2015/0310750).
	Regarding claims 1 and 11, Terada teaches a mobility controlling apparatus, the apparatus comprising:
a sensing unit configured to collect an Event-Related Potential (ERP) from a passenger in a mobility for a predetermined time (See abstract, [0034], and [0016]); and
a controlling unit configured to perform a mobility feedback (See [0189]). 
Terada does not teach an error monitoring unit configured to analyze the collected ERP and determine an error factor based on the analyzed ERP of the passenger.
Glaunsinger teaches an error monitoring unit configured to analyze the collected ERP and determine an error factor based on the analyzed ERP of the passenger corresponding to an event (See Abstract, [0012], and [0032].  It would be obvious to apply Glaunsinger’s teaching of determining an error method to all events, whether intended and unintended, in order to achieve greater accuracy.).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Terada’s device to include Glaunsinger’s error determination for proper verification of the validity of the actions to better ensure accuracy. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claims 2 and 12, Terada does not teach the ERP comprises at least one of Error-Related Negativity (ERN), Error Positivity (Pe), Correct-Related Negativity (CRN) or Correct Positivity (Pc).
Glaunsinger teaches the ERP comprises at least one of Error-Related Negativity (ERN), Error Positivity (Pe), Correct-Related Negativity (CRN) or Correct Positivity (Pc) (See [0012] and [0022]). 
Regarding claims 3 and 13, Terada does not teach that the error monitoring unit is configured to determine the error factor based on ERPs collected from at least one of the passenger causing the ERP, or another passenger in the mobility, and an operation of another mobility.
Glaunsinger teaches that the error monitoring unit is configured to determine the error factor based on ERPs collected from the test subject (See abstract and [0012]). 
Regarding claims 4 and 14, Terada teaches the mobility feedback is used to control a predetermined apparatus included in the mobility (See abstract and [0189]). 
Regarding claims 5 and 15, Terada teaches comparing an amplitude of the collected ERP of the passenger with a predetermined threshold (See abstract and [0016]). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683